Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152317                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 152317
                                                                    COA: 328103
                                                                    Genesee CC: 13-033526-FC
  AARON WILLIAMS,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the August 4, 2015 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2016
           a1212
                                                                               Clerk